Citation Nr: 0719950	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


REMAND

A January 1956 rating decision denied service connection for 
weak feet, a left heel calcaneal spur, and arthritis of the 
left foot, left ankle and right ankle.  In December 1959, 
after considering newly submitted service medical records, 
the RO issued a rating decision confirming the previous 
denial of service connection.  The veteran did not appeal.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006); 38 C.F.R. § 19.2 (1959).  Generally, if a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

However, if, after VA issues a decision on a claim, it 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file at the time of the prior 
decision, VA is required to reconsider the claim.  38 C.F.R. 
§ 3.156(c) (2006); 71 Fed. Reg. 52455-52457 (Sept. 6, 2006) 
(to be codified at 38 C.F.R. § 3.156(c)).

In this case, in March 1962, a relevant service medical 
record was associated with the claims file that had not been 
considered by the RO in its January 1956 or December 1959 
rating decisions.  Specifically, the additional evidence 
consisted of a June 1955 entry noting an orthopedic 
consultation, diagnosing the veteran with pes planus and 
prescribing an arch support.  The physician recommended an x-
ray for the veteran's feet, a physical profile change, and a 
different size shoe.  Because this is relevant evidence, 
38 C.F.R. § 3.156(c) dictates that the veteran's claim for 
service connection be reconsidered; it will be remanded to 
the RO for readjudication on the merits.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Here, there is evidence of a current disability-mid-foot 
arthritis (although arthritis of which foot is not specified) 
noted in a treatment report dated in May 2004 by B.P., M.D.  
There is also evidence in the service medical records (SMRs) 
documenting a foot disability in June 1955 while on active 
duty.  Specifically, one entry noted that the veteran's left 
foot gave him trouble, another June 1955 entry noted left 
heel trouble, and another entry diagnosed him with pes planus 
and ordered a foot x-ray.  However, absent from the record is 
medical evidence of the precise current diagnosis regarding 
the veteran's feet, and medical evidence of a nexus between 
any current foot disability and the veteran's in-service 
difficulties.  The Board will therefore remand for an 
examination to determine the current diagnosis(es) and 
whether any current disability is connected to his in-service 
foot problems.  The examiner should offer an opinion as to 
whether it is at least as likely as not that the veteran's 
current foot disability is related to the foot problems he 
experienced during military service.

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Review of the record 
discloses that the veteran has not been notified in 
accordance with the provisions of the VCAA.  Specifically, 
the veteran has never been asked to provide any evidence in 
his possession that pertains to this claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In addition, the Board notes that 
the notification did not include the criteria for assigning 
disability ratings or for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board will therefore also remand this case in order to ensure 
that the veteran receives the due process to which he is 
entitled.

Accordingly, the veteran's case is REMANDED to the Agency of 
Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, regarding the claimed 
issues, the AOJ must notify the claimant 
and the claimant's representative of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
appellant's claim for service connection; 
(2) that VA will seek to provide; 
(3) that the claimant is expected to 
provide; and (4) must ask the claimant to 
provide any evidence in his possession 
that pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See also 
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice to the 
veteran must also include the criteria 
for assignment of disability ratings and 
for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).

2.  The veteran should be afforded a VA 
examination to determine the current 
diagnosis(es) regarding his feet and 
whether any foot disability, such as pes 
planus or arthritis, is attributable to 
his period of active military service.  
Specifically, if any current foot 
disability is found, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
current disability is related to the foot 
problems he experienced while on active 
duty, as noted in the service medical 
records.  Particular attention should be 
given to induction examination reports 
showing a history of a left foot cut, 
June 1955 record entries showing left 
heel pain, and a June 30, 1955, 
orthopedic assessment of pes planus, as 
well as a post-service December 1955 to 
January 1956 VA hospital report showing 
flattening of both arches with moderate 
eversion and diagnoses of weak feet and 
left os calcis ossification.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider de novo the claims of 
service connection in light of all 
information or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

